DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.

Priority
The Applicants’ claim for priority based upon European Patent Application EP18158362.7 filed on February 19, 2018 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 8, 2019, September 5, 2021, and December 27, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiura et al. [U.S. Patent Publication 2017/0318954]

With regard to claim 1, Nishiura et al. meets the limitations of:
an apparatus (10; 100) for classifying the motion of a movable treatment device (11), the movable treatment device (11) comprising at least one inertial sensor (13) [an electric toothbrush having an acceleration sensor used for determining movement (paragraph 0013)]
the apparatus (10) comprising: a motion pattern classification device (14) configured to discriminate between two or more motion classes (151, 152, 153, . . . , 15k) contained in a set (15) of motion classes of the movable treatment device (11) [the evaluation of a toothbrush’s movement as a user performs a brushing action (paragraphs 0049 and 0130 as well as figure 10, item 351)]
an interface (16) for providing at least one inertial sensor data (171, 172, 173, . . . , 17n) from the inertial sensor (13) to the motion pattern classification device (14), the at least one inertial sensor data (171, 172, 173, . . . , 17n) representing a movement of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130)]
wherein the motion pattern classification device (14) comprises at least one neural network (18) configured to receive the at least one inertial sensor data (171, 172, 173, . . . , 17 n) and to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to the motion classes (151, 152, 153, . . . , 15 k) contained in the set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]
wherein said motion classes (151, 152, 153, . . . , 15 k) are each associated with at least one class member (101A, 101B, 102A, 102B, nA, nB) of one or more classes (101, 102, 103, 104) so that the at least one class member (101A, 101B, 102A, 102B, nA, nB) is selected based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 2, Nishiura et al. meets the limitation of:
the movable treatment device (11) is a movable oral care device [an oral care device in the form of a toothbrush (figure 3, item 4)]

With regard to claim 3, Nishiura et al. meets the limitation of:
one class (101) of the one or more classes (101, 102, 103, 104) comprises at least one class member (101A), wherein said one class (101) represents a user group or a user type group a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
wherein said at least one class member (101A) represents at least one user or one user type of said user group or user type group, respectively, wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with the at least one class member (101A) for identifying said at least one user or user type based on the motion of the movable treatment device (11) [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 4, Nishiura et al. meets the limitation of:
one class (101) of the one or more classes (101, 102, 103, 104) comprises at least two class members (101A, 101B), wherein said one class (101) represents a user group or user type group, and wherein said at least two class members (101A, 101B) represent at least two users of said user group or two user types of said user type group, respectively, wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with one of said at least two class members (101A, 101B) for identifying at least one user or one user type within the user group or user type group, respectively, based on the motion of the movable treatment device (11) [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 5, Nishiura et al. meets the limitation of:
the motion pattern classification device (14) is configured to select, after identifying said at least one user or one user type (101A), a user-specific or user type-specific motion class preset (115) comprising two or more user-specific or user type-specific motion classes (1151, 1152, 1153, . . . , 115 n) of the movable treatment device (11) which are characteristic for said identified at least one user or user type [a brushing manner evaluation unit used for evaluating the brushing procedure associated with a user and determine the level of appropriateness of the brushing procedure performed by the user (paragraph 0134, 0135, and 0136)]

With regard to claim 6, Nishiura et al. meets the limitation of:
the neural network (18) is a recurrent neural network, in particular a long short-term memory network or a gated recurrent unit network, further in particular where the recurrent neural network is a bi-directional recurrent neural network and even further in particular wherein the recurrent neural network is at least a two-layer, bi-directional recurrent neural network [a toothbrush attachment in communication with a wireless terminal device (figure 1 and paragraphs 0104-0108)]

With regard to claim 7, Nishiura et al. meets the limitation of:
the interface (16) is arranged to provide a sequence of inertial sensor data (171, 172, 173, . . . , 17.sub n) from the inertial sensor (13) to the motion pattern classification device (14) as an input (X1, X2, X3, . . . X n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]

With regard to claim 8, Nishiura et al. meets the limitation of:
the movable treatment device (11) comprises at least one further sensor such as a pressure sensor arranged for measuring the pressure with which the treatment device (11) is applied against the target surface or a load sensor for sensing a motor load of a motor driving the movable treatment device (11) [a pressure sensor used for detecting the amount of pressure applied to a user’s teeth during a brushing operation (paragraph 0117)]
the interface (16) is arranged for providing at least one further sensor data from the further sensor to the motion pattern classification device (14) in addition to the at least one inertial sensor data (171, 172, 173, . . . , 17 n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]

With regard to claim 9, Nishiura et al. meets the limitation of:
the motion pattern classification device (14) comprises at least a first and a second neural network (18) that are each configured to receive the at least one inertial sensor data (171, 172, 173, . . . , 17 n) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130)]
the first neural network is configured to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to motion classes (151, 152, 153, . . . , 15.sub k) contained in a first set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user (paragraph 0134)]
the second neural network is configured to classify the at least one inertial sensor data (171, 172, 173, . . . , 17 n) with respect to motion classes (151, 152, 153, . . . , 15.sub k) contained in a second set (15) of motion classes [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
said motion classes (151, 152, 153, . . . , 15.sub k) of the first and second set of motion classes are each associated with at least one of the class members (101A, 101B, 102A, 102B, nA, nB) of the one or more classes (101, 102, 103, 104) so that the at least one class member (101A, 101B, 102A, 102B, . . . , nA, nB) is selected based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 10, Nishiura et al. meets the limitations of:
one class (102) of the one or more classes (101, 102, 103, 104) comprises at least two class members (102A, 102B), wherein said one class (102) represents a handling evaluation of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)] 
wherein a first class member (102A) represents a correct handling of the movable treatment device (11) and wherein a second class member (102B) represents a wrong handling of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)] 
wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub k) is associated with either the first or the second class member (102A, 102B) for evaluating the handling of the movable treatment device (11) based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]
With regard to claim 11, Nishiura et al. meets the limitations of:
one class (103) of the one or more classes (101, 102, 103, 104) comprises at least two class members (103A, 103B), wherein said one class (103) represents a quality of motion execution of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]  
wherein a first class member (103A) represents a good motion execution of the movable treatment device (11) and wherein a second class member (103B) represents a bad motion execution of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]  
wherein at least one of the motion classes (151, 152, 153, . . . , 15.sub n) is associated with either the first or the second class member (103A, 103B) for evaluating a quality of motion execution of the movable treatment device (11) based on the motion of the movable treatment device (11) [a brushing position unit determining the brushing position on the teeth of a user according to acceleration information received obtained by a wireless receiver (paragraph 0130) and a brushing manner evaluation unit used for evaluating the brushing procedure of a user and determine the level of appropriateness of the brushing procedure (paragraph 0134, 0135, and 0136)]

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2016/0143718 to Serval et al. discloses a toothbrush system with sensors for a dental hygiene monitoring system.
U.S. Patent Publication 2016/0235357 to Ohmer et al. discloses a method for determining movement patterns during a dental treatment.
U.S. Patent Publication 2019/0083215 to Serval et al. discloses an oral hygiene system with visual recognition for compliance monitoring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689